PD-1505-14
                                                                               COURT OF CRIMINAL APPEALS
                                                                                               AUSTIN, TEXAS
                                                                             Transmitted 4/21/2015 11:13:50 AM
                                                                               Accepted 4/21/2015 11:18:38 AM
April 21, 2015                                                                                  ABEL ACOSTA
                                                                                                        CLERK




                   State Counsel for Offenders
                        A Division of Texas Department of Criminal Justice

                                       P.O. Box 4005
                                 Huntsville, TX 77342-4005
                                      (936) 437-5203


                                    April 21, 2015

Abel Acosta
Court of Criminal Appeals
P.O. Box 12308, Capitol Station
Austin, TX 78701
VIA E-File

RE: David Schlittler v. The State of Texas
    CCA Cause No: PD-1505-14
    Trial Cause No: 30390


Dear Mr. Acosta:

      This letter is to advise the Court that I will present oral argument on
behalf of the Appellant in the above-described appeal on May 20, 2015 at
9:00 a.m.

                                     Respectfully,

                                     /s/ Kenneth Nash
                                     Kenneth Nash
                                     Attorney for Appellant
                                     State Counsel for Offenders
                                     ken.nash@tdcj.texas.gov

cc:   Melinda Fletcher
      Attorney for the State